 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES JONES,                                      Case No. 1:18-cv-01309-JDP (HC)
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                          THAT COURT DISMISS UNAUTHORIZED
13            v.                                          SUCCESSIVE PETITION FOR WRIT OF
                                                          HABEAS CORPUS FOR LACK OF
14    ERIC L. CHRISTOFFERSEN,                             JURISDICTION AND DENY PETITIONER’S
                                                          MOTION FOR STAY AND ABEYANCE
15                        Respondent.
                                                          ECF Nos. 1, 2
16
                                                          ORDER DIRECTING CLERK OF COURT TO
17                                                        ASSIGN CASE TO DISTRICT JUDGE
18
             Petitioner Charles Jones, a state prisoner without counsel, has filed a successive petition
19
     for a writ of habeas corpus under 28 U.S.C. § 2254. The matter is before the court for
20
     preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a
21
     district court must dismiss a habeas petition if it “plainly appears” that the petitioner is not
22
     entitled to relief. Petitioner has unsuccessfully pursued at least two Section 2254 petitions in the
23
     past, challenging the same state court judgment from 1993. See Jones v. Unknown, No. 1:13-cv-
24
     918-JLT, ECF No. 19 (E.D. Cal. Dec. 12, 2013); Jones v. People, No. 1:12-cv-01938-MJS,
25
     ECF No. 6 (E.D. Cal. Mar. 7, 2013). He has not obtained the authorization from the Ninth Circuit
26
     to pursue a second or successive petition, so we lack jurisdiction over this case. We recommend
27
     that the court dismiss the petition for lack of jurisdiction.
28
                                                          1
 1   I.      Second or Successive Petition

 2           A federal court will not consider a second or successive habeas corpus petition unless the

 3   petitioner shows that (1) his claim relies on a new rule of constitutional law, made retroactive by

 4   the Supreme Court, that was previously unavailable or (2) the factual predicate for the claim

 5   could not have been discovered previously through the exercise of due diligence. See 28 U.S.C.

 6   § 2244(b)(2). A district court may not decide whether a second or successive petition meets these

 7   requirements; the petitioner must obtain the authorization from the appropriate court of appeals

 8   before filing the petition. See 28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 157

 9   (2007). The authorization from the appropriate court of appeals is a jurisdictional requirement.

10   See Burton, 549 U.S. at 157.

11           Here, petitioner contends that two cases from the California Supreme Court show that his

12   due process rights were violated. He relies on People v. Banks, 61 Cal. 4th 788 (2015), and

13   People v. Chiu, 59 Cal. 4th 155 (2014). See ECF No. 1 at 16, 37. Because these cases were

14   decided after his conviction, petitioner could not rely on them as the basis of due process claims

15   at the time of his criminal trial. However, before pursuing a successive habeas corpus petition, he

16   must first obtain authorization to do so from the Ninth Circuit. Because the Ninth Circuit has not

17   authorized petitioner to pursue a second or successive petition, we lack jurisdiction over this case.

18   See Burton, 549 U.S. at 157. We therefore recommend dismissing this case for lack of

19   jurisdiction.

20   II.     Petitioner’s Motion for Stay and Abeyance
21           Petitioner moves to stay the case, stating that he needs to obtain necessary documents

22   before proceeding further in this case and that he had ineffective assistance of counsel on direct

23   appeal. ECF No. 2. Because the court must dismiss the case for lack of jurisdiction, petitioner’s

24   motion for stay and abeyance is moot. We recommend that the court deny the motion.

25   III.    Certificate of Appealability

26           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

27   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

28   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases
                                                        2
 1   requires a district court to issue or deny a certificate of appealability when entering a final order

 2   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

 3   1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural grounds

 4   without reaching the underlying constitutional claims, the court should issue a certificate of

 5   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 6   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

 7   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 8   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

 9   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

10   petition or that the petitioner should be allowed to proceed further.” Id.

11           Here, reasonable jurists would not find our conclusion debatable or conclude that

12   petitioner should proceed further. Thus, the court should decline to issue a certificate of

13   appealability.

14   IV.     Order
15           The clerk of court is directed to assign this case to a district judge who will review the

16   following findings and recommendations.

17   V.      Findings and recommendations
18           We recommend that the court dismiss the petition, ECF No. 1, for lack of jurisdiction,

19   deny petitioner’s motion for stay and abeyance, ECF No. 2, as moot, and decline to issue a

20   certificate of appealability.
21           We submit the findings and recommendations to the U.S. District Court Judge who will be

22   assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice

23   for the United States District Court, Eastern District of California. Within fourteen days of the

24   service of the findings and recommendations, petitioner may file written objections to the

25   findings and recommendations with the court and serve a copy on all parties. That document

26   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The
27   assigned District Judge will then review the findings and recommendations under 28 U.S.C.

28   § 636(b)(1)(C).
                                                         3
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     August 23, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 202
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  4
